Citation Nr: 0824000	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the reduction for service-connected bilateral 
hearing loss from 20 to 10 percent, effective November 1, 
2005, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss for the time period from November 1, 
2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from August 
1970 to August 1972.

In a September 2002 rating decision, the RO awarded 
entitlement to service connection for bilateral hearing loss 
and assigned a 10 percent rating under 38 C.F.R. § 4.86, 
Diagnostic Code 6100, effective January 28, 2002.  
Thereafter, in a December 2003 rating decision, the RO 
assigned a 20 percent rating for right ear hearing loss and a 
noncompensable (zero percent) rating for left ear hearing 
loss, both effective January 28, 2002.  

In March 2005, the veteran filed a claim for an increased 
evaluation for his hearing loss disabilities.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In a June 2005 rating decision, the RO 
found that there was clear and unmistakable error in the 
December 2003 rating decision, which rated the right and left 
ear hearing loss separately and assigned a 20 percent rating 
for bilateral hearing loss, effective January 28, 2002.  The 
RO also proposed to reduce the disability rating for the 
veteran's bilateral hearing loss from 20 to 10 percent.  In 
an August 2005 rating decision, the RO finalized the 
reduction to a 10 percent rating for the veteran's bilateral 
hearing loss disability, effective November 1, 2005.

In April 2008, the veteran testified at a Board hearing at 
the RO before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2005 statement, the veteran expressed 
disagreement with the rating reduction of his service-
connected bilateral hearing loss in the RO's August 2005 
rating decision.  This statement is accepted as a timely 
notice of disagreement (NOD) with the August 2005 rating 
decision on this issue, but the RO did not address the issue 
in its September 2006 statement of the case (SOC).  See 38 
C.F.R. §§ 20.201, 20.302(a) (2006).  In Manlincon v. West, 12 
Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court) held that when an appellant 
files a timely NOD and no SOC is issued, the Board should 
remand, rather than refer, the issue to the RO for the 
issuance of an SOC.  Consequently, this matter will be 
remanded for the issuance of an SOC.

The Board further notes that the pending claim for an 
evaluation in excess of 10 percent for bilateral hearing loss 
is "inextricably intertwined" with the above-noted claim 
regarding the propriety of the reduction from 20 to 10 
percent, inasmuch as a grant of the benefits sought with 
respect to the claim regarding the propriety of the reduction 
could affect the adjudication of the claim for an increased 
rating .  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that, 
as any Board action at this time on the issue of whether the 
reduction was proper would be premature, the issue must be 
deferred pending the actions requested on remand.

In addition, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the Court, are applicable to this appeal.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure that adequate 
VCAA notice as to all elements of the claim is provided, 
including the notice requirements pertaining to increased 
ratings outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA who treated him for his 
service-connected bilateral hearing loss 
since December 2007.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The RO should issue to the veteran and 
his representative an SOC addressing the 
claim regarding the propriety of the 
reduction from 20 to 10 percent, effective 
November 1, 2005.  All applicable criteria 
should be addressed in the SOC, to include 
38 C.F.R. § 3.105(a).  Along with the SOC, 
the RO must furnish to the veteran and his 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
veteran and his representative are hereby 
reminded that appellate consideration of 
this claim may be obtained only if a 
timely appeal is perfected.)  If, and only 
if, the veteran files a timely appeal, 
this issue should be returned to the 
Board.

3.  The RO/AMC should issue a letter in 
connection with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), in regards to the 
veteran's claim for an increased rating 
for hearing loss, which should include the 
following: (i) notify the claimant that to 
substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (ii) provide the provisions of 
Diagnostic Code 6100; (iii) notify the 
claimant that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(iv) provide examples of the types of 
medical and lay evidence that the claimant 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



